 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL MEMBERS OF LOCAL 370, UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRY OF THE UNITED STATESAND CANADA, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT induce or encourage any individual employed by BaughanPlumbing and Heating Company, Incorporated, to engage in a strike or refusalin the course of their employment to perform any services where an objectthereof is to force or require Baughan Plumbing and Heating Company, Incor-porated, to cease doing business with Gladwin County, Michigan, in order toforce or require Gladwm County, Michigan, to cease doing business with PeterSchierbeek, d/b/a Peter Schierbeek Construction Company.LOCAL 370, UNITED ASSOCIATION OF JOURNEYMEN AND APPREN-TICES OF THE PLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES AND CANADA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from .the date of posting,and must not be altered, defaced, or coveredby any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 226-3244.Fruehauf Corporation, d/b/a Hobbs Trailer Division,FruehaufCorporationandInternationalUnion,United Automobile,.-Aerospace and Agricultural Implement Workers of America(UAW), AFL-CIO,Petitioner.Case No. 16-RC-3956.Febru-ary 01, 1966DECISION ON REVIEWOn September 10, 1965, the Acting Regional Director for Region 16issued the attached Decision and Direction of Election, in which hedenied the Petitioner's request for a single election covering the em-ployees at the Employer's Cleburne, Texas, plant, where there hasnever been a contractual relationship with any union, and at its FortWorth plant, where the Petitioner herein has had a 10-year contrac-tual relationship with the Employer.However, he directed a self-determination election among the employees at the Cleburne plant todetermine whether they desire to be merged with the employees cur-rently represented by the Petitioner at Fort Worth.Thereafter, inaccordance with Section 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, the Petitioner filed atimely request for review alleging that the Acting Regional Directorerred in denying an election in the multiplant unit.The Employer157 NLRB No. 4. HOBBS TRAILER DIVISION, FRUEHAUF CORPORATION-29filed opposition to the Petitioner's request for review.'The Board,by telegraphic Order dated October 28, 1965, granted the request forreview and stayed the election pending decision on review.On No-vember 4, 1965, the Petitioner filed a brief.Thereafter, the Employerfiled a request to correct findings of fact of the Acting Regional Direc-tor, a motion to add certain uncontroverted facts to the record,2 and,a request for special permission to file a reply brief. Special per-mission being granted, the Employer filed its reply brief on Novem-ber 29, 1965.The Board has considered the entire record in this case, includingthe briefs of the parties, with respect to the matter under review, andhereby adopts the Acting Regional Director's findings and determina-tions.Accordingly, we hereby affirm the Acting Regional Director'sDecision and Direction of Election, and the case is remanded to theRegional Director for Region 16 for the purpose of holding an elec-tion pursuant thereto, except that the payroll period for determiningeligibility shall be that immediately preceding the date above.3CHAIRMAN MCCULLOCH AND MEMBER BROWN, dissenting :We would direct an election in the two-plant unit requested by thePetitioner and found to be appropriate by the Acting RegionalDirector.'1The Employer does not oppose the self-determination election,as directed by theActing Regional Director.However,on review,the Employer contends,inter alia,thatindividual plant units are the only appropriate units herein.2 Assuming the proffered corrections and additional evidence to be accurate,they wouldnot affect the result herein.Accordingly,the Employer'smotion is denied.3As provided in the Decision,the Petitioner may withdraw its petition,withoutprejudice,within 10 days from the issuance of this Decison, by filing a written request ofsuch nature with the Regional Director.'SeeD. V. Displays Corp., et al.,134 NLRB 568.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before a Hearing Offi-cer of the National Labor Relations Board.The Hearing Officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to Acting Re-gional Director Hugh Frank Malone.Upon the entire record in this case, the Acting Regional Directorfinds: 11 Subsequent to the bearing,the Employer filed a motion requesting certain correctionsin the stenographic transcript of the proceedings,serving a copy thereof to all parties.No opposition having been filed and the requested corrections appearing to be in order,the Employer'smotion is granted and the record is hereby corrected. 30.DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Employer 2 is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.34.The following employees of the Employer may constitute anappropriate bargaining group : 42The name of the Employer appears as amended at the hearing and is hereinafterreferred to as the Hobbs Division.8 The Employer moved to dismiss the petition and requests the reinstatement of thepetition in Case No.16-RD-365.The Employer contendsinter aliathat the presentpetition was prematurely filed, and that the Petitioner's position in the present matter isinconsistent with its position in Case No. 16-RD-365.The Employer'smotion'to dismissand to reinstate Case No. 16-RD-365 is hereby denied,since we find that the employeesat the Employer'sCleburne,Texas, plant constitute an appropriate bargaining groupwho may express their desire to become included in the Forth Worth unit.A The parties are in accord as to the composition of the unit in the plants Involved.However,the Petitioner seeks to have both the Forth Worth, Texas, plant and its otherfacilities included with the Cleburne,Texas, plant In a single unit.The Employer main-tains that there should be separate units at Fort Worth and at Cleburne.The employerasserts that it recognizes Petitioner in Its Fort Worth plantUnder our disposition ofthis matter,we find it unnecessary under these circumstances to order an election amongthe employees in the Fort Worth plant and facilities.The Employer is a national concern with various divisions located over the UnitedStates.The present operations in the Hobbs Division represent historically an acquisitionofHobbs Trailer Corporation,a plant formerly operated in Fort Worth with servicefacilities in Dallas which have since been removed to Fort Worth.The Cleburne plantbefore its acquisition was formerly the Hyde CorporationThe Fort Worth plant em-ploys approximately 200 employees in the unit which Includes the plant,the parts ware-house two blocks from the plant,and the service establishment about 3 miles away. InFort Worth there are 100 office clericals and other nonunit employees.The Cleburneplant, which is 30 miles from Fort Worth, has approximately 92 employees in the abovevoting group.The Fort Worth plant builds what is known in the industry as commonor standard van or trailer assemblies.The Cleburne plant builds a specialty van ortrailer known as Hyd-Pak, which is mostly utilized by municipalities in the collection ofgarbage and other waste materials which are compacted by a special mechanism.Addi-tionally,the Cleburne plant builds cattle trailers,a former operation of the Fort Worthplant, which was transferred to Cleburne at the time of a lack of plant facilities in FortWorth.In an emergency, the Fort Worth plant has built one or two cattle trailers.From the record,itwould appear that for some time the Employer has contemplated aconsolidation of the two plants and has started construction on a new building in FortWorth for this purpose.Meanwhile, the Federal Trade Commission has processed certaindivestment proceedings against the Fruehauf Corporation with the Commission orderingthe Fruehauf Corporation to divest itself of its acquisition of the Hobbs Trailer Corpo-ration assets,plant, etc.,and dismissing its proceeding with respect to divestment of theHyde Corporation assets and plant.At the hearing, the Employer did not indicatewhether it would comply or appeal from the Commission's ruling.Against this back-ground, we have dealt with our unit determination in the present context of the situation.There are factors for considering the Fort Worth plant and its facilities and theCleburne plant as a single unit.They represent the only manufacturing plants of thedivision,they are geographically located so as to favor a single unit.Although theservice facilities in Fort Worth are one of several,none of the other facilities are withinseveral hundred miles of the two plants.The engineering department,office employees,and sales employees formerly located in Cleburne have either been removed or reduced insize, and concentrated In the Fort Worth area so that at the present time central adminis-tration offices,personnel policies,engineering services,and sales promotions are handledfrom Fort Worth.There is sufficient similarity of work, skill,and working conditionsbetween the two plants to substantiate a finding of community of interest between theplants to justify their being considered a single unit.This position is further strength- HOBBS TRAILER DIVISION, FRUEHAUF CORPORATION31All production and maintenance employees, including shipping andreceiving department employees, parts department employees, andservice department employees at the Employer's Cleburne, Texas,plant, but excluding all office clerical employees, guards, watchmen,professional employees, technical employees, over-the-road truck-drivers, and supervisors as defined in the Act.5.If a majority of the employees voting cast ballots for the Peti-tioner, they will be taken to have indicated their desire to constitute apart of the existing unit currently represented by the Petitioner andthe Petitioner may bargain for them as part of such unit on the basisof a certification of results of election to such effect.[Text of Direction of Election omitted from publication.]ened by the fact that collective-bargaining gains won by the Union in the Fort Worthplant during the past years have been extended to the Cleburne plant.Additionally, bothplants would satisfy the statutory concept of a divisionwide unit.The inclusion of theservice facilities at Fort Worth in a division unit would not Impair the validity of sucha unit determination.On the other hand there are reasons for not adding the Cleburne plant to the FortWorth plant unit.The Fort Worth unit has a history of successful collective bargain-ing over the past 10 years.There has been no successful collective bargaining at theCleburne plant.The first election sought by the Petitioner several years ago was lost, butthe second was won. The Petitioner's certification as bargaining representative,withoutsuccessfully securing a collective-bargaining contract,resulted later in the employees filinga decertification petition in Case No.16-RD-365, referred to in footnote 3 above.Asalready noted,the Petitioner has disclaimed any interest.In the record and in its briefthe Employer has alleged Inconsistent action by Petitioner in continuing to press andpursue a grievance on behalf of the employees in the Cleburne plant.The Petitioner inits campaign literature in both elections stressed that it was seeking to represent theCleburne plant employees separate and apart from the employees in the Fort Worthplant unit specifying such working conditions as seniority,layoffs, recalls, etc.Thereare some variations in requisite work skills and in production assembly between the twoplants.The Fort Worth plant represents the standard for the industry,while theCleburne plant represents a specialty item in the industry utilizing components of automa-tion and electronic equipment requiring a necessary difference in skills, techniques, andfacilities.Additionally,both plants do their own hiring and discharging within theconfines of management policy.Each is separately supervised at the plant manager orsuperintendent level.The Cleburne plant keeps local personnel records in addition to thecentral files maintained in Fort Worth.Seniority between the two plants is separateas is layoff and recall.In a recent layoff of employees at Cleburne,five of them wereemployedin Fort Worthon a new employee basis and when recalled, four of them returnedto Cleburne reserving their seniority with the fifth electing to remain in Fort Worth asa new employee.In view of the separate bargaining history, of the negation of any claim of accretionof the Cleburne plant, and of logic of a single divisionwide manufacturing unit soughtby the Petitioner,and in the absence of any other union seeking to represent the Cleburneplant in a single unit,we have found that,based upon the desires of the Cleburne plantemployees to be represented by the Petitioner,the Cleburne plant and the Fort Worthplant and its facilities may constitute an appropriate unit.Chrysler Corporation (Mo-Par Building),134 NLRB 454, 455; PacsfloStates Steel Corporation,134 NLRB 1325.At the hearing the Petitioner indicated that it would request withdrawal of its peti-tion if separate units were ordered.The present decision provides for a single unitunder our well-recognizedGlobeprocedure and depending upon the success of the Peti-tioner will be the unit determination on a divisionwide basis.Since this decision doesnot satisfy the Petitioner's unit request nor does it completely fall within the category ofits indicated intent to withdraw,we shall permit the Petitioner to withdraw its petitionwithout prejudice within 10 days from the issuance of our Decision by filing a writtenrequest of such nature with the Regional Director.The parties have stipulated that for the purpose of this proceeding(without restrictionon future charges)leadmen are nonsupervisury employees and on this record we shallInclude them in the voting group as production and maintenance employees.